Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sheila M Guerrero on 2 March 2021.

The application has been amended as follows: 

IN THE SPECIFICATION:
Page 7, line 14, after “have” insert – 11 --.
IN THE CLAIMS:
Cancel claims 1-13 and add the following new claim:
Claim 14. (new) A system for cleaning brushes, comprising in combination:
at least one brush cover including an interior space for receiving a portion of the brush, the cover being formed of a flexible material and including a base portion at a bottom thereof and an opening at a top thereof through which the brush can enter the cover, the cover further including a plurality of water release spouts and a plurality of bristles extending from an inner wall of the cover wherein a cleaning solution can be introduced 
a supporting base on which the base portion of the cover is adapted to be supported, the supporting base comprising:
a storage base including at least one placement slot on which the base portion of the respective cover may be placed and wherein any cleaning solution in the cover may drain; and
a drainage base coupled to and disposed beneath the storage base in which cleaning solution which drained from the cover may be collected.
Remarks: The change to the specification and the amendment to Figure 4 (see below) overcome the prior objections to the drawings.  Applicant agreed to cancel claims 1-13 and to add the claim (as new claim 14) that the examiner had previously drafted and which defines over the prior art of record.  This amendment constitutes a full and complete response to the prior office action mailed 10 December 2020.								Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Figure 4, Reference Numeral #9 is to be removed.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723